.Gaynor, J.
The testator'devised his estate to his-wife for, life, with the proviso, that if "-she remarried, she should thereafter receive ■ only one-third of -the income thereof, the executors being directed to. apply the other" two-thirds to the support of the testator’s' "children. Upon her -death the estate was devised to the children, but not .to be divided among them until' the youngest child should come of age. The mother remarried and has died, but the youngest child has not come of- age. The mother’s death terminated the trust, but the postponement of a division by the will prevents a partition of the real estate until the time appointed. Rogers v. Dill, 6 Hill, 415.
Let the complaint be dismissed.
Complaint dismissed.".